Citation Nr: 1204608	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO. 08-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault / military sexual trauma.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from October 1979 to June 1982.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

A VA examination is required to determine the etiology of her acquired psychiatric disorders, to include PTSD, based on alleged in-service sexual assault and harassment.

The Veteran contends that she has PTSD as the result of the following in-service stressors:

(1) Either the summer of 1980 or sometime from September to November of 1980 she was sexually assaulted by a chief of security identified as "[redacted]" outside the perimeter of her base. She asserts that Chief [redacted] grabbed her head and slammed her face into his crotch. She relates that she filed a complaint regarding the incident, but it was dismissed;
      
(2) She returned to her previous duty assignment and was sexually harassed by another supervisor identified as "[redacted];" who sent her sexually explicit and offensive notes daily. She admits she did not report this pattern of harassment, and; 

(3) In another incident the entire security department at a military installation exposed themselves to her. 

As a result of these alleged stressors, she asserts that her progress in service was impeded, as she has experienced PTSD, anxiety, drug and alcohol abuse, and other psychiatric problems during service and thereafter. She maintains that she exhibited behavioral changes such as deterioration in work performance, requests for a change in duty assignment, increased use of leave, and substance abuse during and after service, which are markers for the development of PTSD. Due to her distress, she went on unauthorized absences in January 1981 and again from August 1981 to January 1982. After she returned, she was convicted by a Special Court Martial in January 1982, and imprisoned by the Navy for 45 days. See December 2006 PTSD claim and December 2006 stressor statement; personal statements and stressor statements dated in February 2007 and July 2008; July 2008 Notice of Disagreement (NOD); December 2008 VA Form 9. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. The Veteran has also been diagnosed with a variety of other mental disorders during the course of the appeal - an anxiety disorder, major depressive disorder, an adjustment disorder with depressive traits, drug and alcohol abuse disorders, a severe personality disorder with antisocial traits, and a borderline personality disorder, among others. See June 1982 in-service separation examination; Berkshire Medical Center records dated in 1986; private inpatient and psychiatric evaluation records dated in March and April of 1999; Charlotte Hungerford Hospital reports dated in July 2002 and November 2002; and VA mental health treatment records dated from September 2010 to December 2010. 

The Veteran repeatedly dates the onset of her depression and anxiety to her military service. She alleges continuity of depressive symptoms since service. Thus, the record raises the issue that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD. The Board cannot limit its analysis of the Veteran's claim solely to PTSD. That is, her PTSD claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.    

When a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. 38 C.F.R. § 3.304(f)(5) (July 13, 2010); see also Patton v. West, 12 Vet. App. 272, 277 (1999). 
         
Examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5) (July 13, 2010).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id. 

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor. 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999). See also VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).             

VA's duty to notify the Veteran of what information would substantiate her claim is not completed. The Veteran was provided with sufficient notice for her service connection for PTSD claim. However, the RO/AMC must also provide the Veteran with appropriate VCAA notice that addresses service connection for an acquired psychiatric disorder (other than PTSD).    

Also, the Veteran's VA treatment records on file date to December 2010. If the Veteran has received additional VA treatment at a VA Medical Center (VAMC) in Newington, Connecticut, these records must be secured. VA's duty to assist includes obtaining records of her relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009). See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). Therefore, the RO/AMC must determine whether the above VA medical records exist, and if so, to obtain them on remand.

The RO/AMC must attempt to secure transcripts of the Veteran's verbatim or summarized record of trial from the Clerk of Court or Chief Commissioner, U.S. Navy-Marine Corps Court of Criminal Appeals. The Veteran was convicted by a Special Court Martial in January 1982 for her unauthorized absence from August 1981 to January 1982. These records are US Government records which VA is obligated to attempt to obtain and may provide evidence into the Veteran's reasons for her extended period of her unauthorized absence. The RO/AMC must also use any other outlined procedures to attempt to secure these records. 

Finally, the Veteran must also be scheduled for a VA examination and opinion to determine the etiology of any of any current psychiatric disorder to include PTSD  on the basis of in-service incurrence. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). Previous VA mental health practitioners in 2010 who diagnosed PTSD based on alleged military sexual trauma did not have access to critical evidence contained in the Veterans' service treatment records (STRs) and service personnel records (SPRs). The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). A remand is required for a more comprehensive and thorough VA examination and opinion in this case, with a review of the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send the Veteran a VCAA notice letter notifying her and her representative of any information or lay or medical evidence not previously provided that is necessary to substantiate her service connection claim for an acquired psychiatric disorder (other than PTSD). See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). This letter must advise the Veteran of what information or evidence that she should provide and what information or evidence VA will attempt to obtain on her behalf. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

2. The RO/AMC must contact the Veteran to ascertain if she has had any additional relevant treatment at a VA facility since December 2010. Then obtain the records of any relevant medical treatment after December 2010 to the present, including records from the VAMC in Newington, Connecticut. All attempts to secure these records, and any response received, must be documented in the claims file. If no records are available, a response to that effect is required and should be documented in the file.

3. The RO/AMC must attempt to secure transcripts of the Veteran's verbatim or summarized record of trial from the Clerk of Court or Chief Commissioner, U.S. Navy-Marine Corps Court of Criminal Appeals (Code 51), 1254 Charles Morris St., Suite 320, SE, D.C. 20374, (202) 685-7700. The Veteran was convicted by a Special Court Martial in January 1982 for violation of Article 86 of the Uniform Military Code of Justice (UCMJ), for her unauthorized absence from August 1981 to January 1982. These records, if available, may provide additional insight into the Veteran's reasons for this extended period of  unauthorized absence during service. The RO/AMC must also utilize any other outlined procedures to attempt to secure these records. 

4. After completion of the above development, arrange for a VA examination with an appropriate mental health clinician. The purpose of the examination is to determine whether the Veteran has an acquired psychiatric disorder that is related to service, to include PTSD based on alleged military sexual trauma. 

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated psychiatric tests and studies must be performed. 

(c) The examiner must take a full history from the Veteran. HOWEVER, THE EXAMINER MUST BE ADVISED THAT ACTUAL CORROBORATION OF THE CLAIMED PERSONAL ASSAULTS (E.G., BY WAY OF CONTEMPORANEOUS POLICE REPORTS, MILITARY DISCIPLINARY PROCEEDINGS, ETC.) IS NOT DISPOSITIVE AS TO THE QUESTION OF WHETHER THE ASSUAULT OCCURRED. THE BOARD IS REQUESTING THAT THE EXAMINER OPINE AS TO WHETHER HE OR SHE BELIEVES THAT THE VETERAN SUSTAINED ONE OR MORE PERSONAL ASSAULTS AS SHE HAS ALLEGED - EVEN WITHOUT CORROBORATION OF RECORD. 

(d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for her or her opinion, based on her or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiner is unable to render the requested opinion without resort to pure speculation, she or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) After a thorough interview of the Veteran and mental health examination, the examiner must provide a medical opinion answering the following questions:

(i) Are the Veteran's decline in performance evaluations, behavioral changes, and any changes in duty assignment both during and after service reflective of in-service sexual assaults and harassment occurring? 

(ii) BASED ON ALL EVIDENCE OF RECORD if you opine that the Veteran sustained sexual assault or such harassment during service, does the  Veteran have PTSD related to this in-service sexual assault or harassment?

(iii) If a diagnosis of a current psychiatric disorder other than PTSD is assessed, does the Veteran have a separate current psychiatric disorder that began during active or is related to an incident of service?

(iv) Did the Veteran experience a superimposed disease or injury during service to a congenital defect such as a personality disorder, which resulted in additional disability? (STRs document that she was diagnosed with a severe personality disorder with antisocial traits during service, while post-service VA psychiatric intake records dated in October 2010 record a diagnosis of a borderline personality disorder). 

(v) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: the Veteran contends that she suffers from PTSD as the result of the following in-service stressors: (1) She indicates that in either the summer of 1980 or sometime from September to November of 1980 she was sexually assaulted by a chief of security "[redacted]" outside the perimeter of her base. She asserts that Chief [redacted] grabbed her head and slammed her face into her crotch. She says she was scared and shocked. She relates that she filed a complaint regarding the incident, but it was dismissed. (2) She indicates that after this incident she returned to her previous duty assignment during which time she was sexually harassed by another supervisor identified as "[redacted]." She asserts that "[redacted]" sent her sexually explicit and offensive "dirty notes" on a daily basis. She admits she did not report this pattern of harassment. (3) She indicates that in another incident the entire security department at a military installation exposed themselves to her. 

As a result of these alleged stressors, she maintains that she exhibited behavioral changes such as deterioration in work performance, anxiety, requests for a change in duty assignment, increased use of leave, and substance abuse during and after service, which are markers for the development of PTSD. Due to her distress, she says she went on unauthorized absences in January 1981 and again from August 1981 to January 1982. After she returned, she was convicted by a Special Court Martial in January 1982. She maintains that as a result she was wrongfully punished and imprisoned by the Navy for 45 days. See December 2006 PTSD claim and December 2006 stressor statement; personal statements and stressor statements dated in February 2007 and July 2008; July 2008 NOD; December 2008 VA Form 9.

(vi) STRs document that the Veteran was diagnosed with a severe personality disorder with antisocial traits in an April 1982 psychiatric consult and at the June 1982 separation examination. In the April 1982 psychiatric consult, the Veteran stated that she would do anything to get out of service, whether it be unauthorized absences or pregnancies. Two unauthorized absences (one close to six months in duration) were noted, as well as excessive alcohol use. She remarked that she only joined the Navy because her mother pushed her to join after she was expelled out of school for truancy and lost her job. It was noted that she immature and unable to adapt to service. The Veteran remarked that she had been "deliberately uncooperative" since joining the Navy because she "hates" the Navy and its structure. She hated being told what to do and when to do it. She stated she would engage in another unauthorized absence if she was not allowed to leave. An administrative discharge due to lack of motivation was recommended. At the June 1982 Report of Medical History at separation, the Veteran reported a history of nervous trouble and that she gets anxious easily. It was noted she be administratively separated on the basis of an immature personality and unsuitability for the Navy.

(vii) Service personnel records document aside from a brief unauthorized absence in January 1981, the Veteran advanced through the ranks from October 1979 until August 1981. At that time she disappeared and engaged in an unauthorized absence for nearly six months until January 1982. Her performance evaluations fell when she was convicted by a Special Court Martial in January 1982 for her extended unauthorized absence. She was punished with confinement and hard labor for 45 days. She was administratively separated for unsuitability with an honorable discharge. 

(viii) Post-service private and VA records reflect  diagnoses of PTSD, an anxiety disorder, major depressive disorder, an adjustment disorder with depressive traits, drug and alcohol abuse disorders, and a borderline personality disorder, among others. See Berkshire Medical Center records dated in 1986; private inpatient and psychiatric evaluation records dated in March and April of 1999; Charlotte Hungerford Hospital reports dated in July 2002 and November 2002; and VA mental health treatment records dated from September 2010 to December 2010. The Veteran was not diagnosed with PTSD until 2010, although an earlier private April 1999 psychiatric evaluation mentioned her report of going AWOL in the Navy due to sexual harassment by her supervisors. She was hospitalized for several suicide attempts and drug overdoses from 1986 to 2002. At times she has been homeless. VA mental health treatment records dated from September 2010 to December 2010 diagnose PTSD attributable to her description of her military sexual trauma from superior officers. In October 2010 VA records it was noted she was scared of future sexual assaults and did not want to sleep across from men at a community outreach program. Other pre-service and post-service stressors such as finances, relationship issues, and a "chaotic upbringing" are also discussed in the evidence of record. 

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the service connection for an acquired psychiatric disorder, to include PTSD claim. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


